Citation Nr: 1203991	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date earlier than February 16, 2007, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran previously requested a hearing before the Board to be held in Washington, D.C.  A Central Office (CO) hearing was scheduled in January 2012 and notice was sent to the Veteran in November 2011.

The Veteran promptly responded in November 2011 indicating he inadvertently asked for a CO hearing in Washington, D.C.  While he still desires a hearing before the Board, he desires a video hearing to be held at the RO in Cheyenne.  

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011). 

In this case, the Veteran properly requested a Board hearing and, upon discovering his inadvertent error in asking for a CO hearing, he promptly requested a new hearing to be held by videoconference at the Cheyenne RO.  

The Board finds good cause for his postponed hearing and, therefore, the Cheyenne, Wyoming RO should make arrangements to schedule to Veteran for a new hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO in Cheyenne, Wyoming should make arrangements to schedule the Veteran for a hearing before the Board via videoconference for the issue enumerated above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

